United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     February 6, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                             No. 04-61173
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                   versus

                           RONDALL MULLINS,

                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                    USDC No. 3:02-CR-60-MPM-ALL
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Rondall Mullins appeals the district court’s revocation of his

supervised release and imposition of a term of imprisonment.              See

18 U.S.C. § 3583(g).     He argues that the district court erred in

not   imposing   substance-abuse    treatment   pursuant   to    18   U.S.C.

§3583(d) in lieu of incarceration.          Mullins committed several

violations of the conditions of his supervised release. Failure of

a drug test was but one of those violations.               Moreover, the

district court considered but rejected the available treatment


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-61173
                               -2-

options. See 18 U.S.C. § 3583(d).   Accordingly, there was no error

in the district court’s revocation of supervised release and

imposition of a term of imprisonment.

     AFFIRMED.